Citation Nr: 1342807	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for a generalized skin rash for the period prior to September 4, 2013.

2. Entitlement to a rating in excess of 10 percent for a generalized skin rash for the period since September 4, 2013.

3. Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran had honorable active duty service from December 1974 to June 1976 and from December 1974 to June 1980.  [A September 1986 administrative decision determined that the Veteran's additional service from June 1980 to September 1983 involved a dishonorable discharge for VA purposes and that the Veteran was thus precluded from obtaining health care for any disability incurred or aggravated in that period of service.  38 C.F.R. § 3.12(b), (c)(2) (2013).

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In July 2013, the Board remanded these issues on appeal for further development.  The Veteran's appeal is now ready for disposition.

The current appeal has been processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1. For the period prior to September 4, 2013, the Veteran's eczema was characterized by a small rash on the him and scrotal area; eczema or dermatitis covering at least 5 percent but less than 20 percent of the entire body, at least 5 percent but less than 20 percent of exposed areas, or requiring the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the last 12-month period have not been shown.  
2. For the period since September 4, 2013, the Veteran's eczema was characterized by a small rash covering approximately 10 percent of his whole body; eczema or dermatitis covering 20 to 40 percent of the entire body, 20 to 40 percent of exposed areas, or requiring the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the last 12-month period, has not been shown.

3. The Veteran's current left knee disorder was not shown in service or for many years thereafter, and is unrelated to active duty service.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for a general skin rash for the period prior to September 4, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013).

2. The criteria for a rating in excess of 10 percent for a general skin rash for the period since September 4, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806 (2013).

3. A left knee disorder was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's to notify was satisfied by way of a letter sent to the Veteran in August 2013 that fully addressed all notice elements.  The timing defect of this correspondence was cured by the agency of original jurisdiction's readjudication of the Veteran's appeal and issuance of a statement of the case in October 2013.

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations were obtained in July 2008, September 2009 and September 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in October 2012.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of his left knee disorder and how his symptoms began.  Testimony was also elicited regarding the current severity of his skin disorder.   

Finally, it is noted that this appeal was remanded by the Board in July 2013 for further development. Specifically, the Board instructed the RO to schedule the Veteran for VA examinations to assess the nature, extent and etiology of both disorders on appeal.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided VA examinations in September 2013, which the Board finds adequate for adjudication purposes.  After the required development was completed, these issues were readjudicated and the Veteran was sent a supplemental statement of the case in October 2013. Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. The degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2013). Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran has been service-connected for eczema since 1998 with a zero percent rating under 38 C.F.R. § 4.118, DC 7806 (2013).  In April 2008, he submitted a new claim for an increased rating for this disorder.  Although his rating was increased to 10 percent, effective September 4, 2013, this was not a full grant of the benefit sought, and it remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the time he was originally service-connected, 38 C.F.R. § 4.118 was amended, and the amended regulation is the applicable version for the entire period on appeal.  See 67 Fed. Reg. 49596 (July 31, 2002).  Although 38 C.F.R. § 4.118 was amended again in 2008, this amendment did not address disabilities such as eczema or dermatitis. See 73 Fed. Reg. 54708 (September 23, 2008).

Prior to September 4, 2013, in order to warrant a compensable (10 percent) rating under the new criteria, the evidence must show dermatitis or eczema that:

* covers at least 5 percent, but less than 20 percent of the entire body; 

* covers at least 5 percent but less than 20 percent of exposed areas; or 

* requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the last 12-month period. 

38 C.F.R. § 4.118, DC 7806 (2013).  

After a review of the evidence, the Board finds that a compensable rating is not warranted for the period prior to September 4, 2013.  First, the evidence does not reflect that the Veteran's eczema covers a sufficient area of his entire body of exposed areas.  At the July 2008 VA examination, he stated that the rash appears "every day."  On examination, he exhibited a rash on his left lower back and scrotum, which the examiner estimated covered less than 1 percent of the whole body and none of his exposed areas.  
At his next VA examination in September 2009, the Veteran reiterated a history of dermatitis to the right lower abdomen.  However, he did not have any skin complaints at that particular time, and no rashes were seen upon examination.  While the Veteran has undergone a number of medical evaluations, some of which discussed the treatment he has received to his skin, none of them have indicated that his skin rashes were large enough to cover 5 percent of his body.  There also has not been any indication that he has ever had significant skin rash covering his exposed areas.  Thus, an increased rating is not warranted on these bases.

The evidence also does not indicate that the Veteran has ever received intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the last 12-month period.  Specifically, the VA examiner in July 2008 specifically noted that the Veteran has "never used any corticosteroids or immunosuppressant drugs."  Neither the September 2009 VA examination nor any other outpatient treatment record has indicated any such treatment.  Rather, his treatment has been limited to topical creams, which are distinguished from corticosteroid or immunosuppressive medication.  

Therefore, eczema or dermatitis that covers at least 5 percent, but less than 20 percent of the entire body, 5 percent, but less than 20 percent, of exposed areas or requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the last 12-month period has not been shown.  As such, a compensable rating is not warranted prior to September 4, 2013.  

In an October 2013 rating decision, the RO increased the Veteran's rating for his service-connected skin disorder to 10 percent, effective September 4, 2013.  The next higher rating of 30 percent requires that the dermatitis or eczema:

* covers 20 to 40 percent of the entire body; 

* covers 20 to 40 percent of exposed areas; or 

* requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the last 12-month period. 

38 C.F.R. § 4.118, DC 7806 (2013).

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the period since September 4, 2013.  Specifically, the Veteran underwent a VA examination on that date that was specifically directed toward this claim.  On that occasion, he stated that he had rashes on his groin and under his arms while in service.  Upon examination, his rash was observed to cover only less than 5 percent of his total body and less than 5 percent of his exposed areas.  However, the examiner also noted that the rash can cover as much as 10 percent of the Veteran's body when in a flare-up condition.  

Regarding corticosteroid treatment, the VA examiner noted that the Veteran's treatment has been limited to topical treatment and there has been "no systematic therapy with steroids or immune modulators."  The Disability Benefits Questionnaire (DBQ) indicates that the Veteran received systemic corticosteroids or other immunosuppressive medication for 6 weeks or more during the past 12 months.  However, the examiner makes clear that the corticosteroids were topical in nature.  As noted above, topical medications are not the type of treatment contemplated by the diagnostic code.  None of the Veteran's outpatient treatment records indicate that he has ever received immunosuppressive drug treatment.

Therefore, eczema or dermatitis covering 20 to 40 percent of the entire body, 20 to 40 percent of exposed areas, or requiring the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the last 12-month period has not been shown.  A rating in excess of 10 percent is not warranted since September 4, 2013.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his skin disorder is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his skin disorder according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's skin disorder has been provided by medical personnel who have examined him during the current appeal and who have rendered relevant opinions in conjunction with the evaluations. The medical findings (as noted in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted. Thun v. Peake, 22 Vet. App. 111 (2008). First, VA must determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology. If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Veteran has not raised any symptoms resulting from his skin disorder that impact his daily functioning other than the symptoms already discussed in the relevant diagnostic code.  

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  Thun, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, during the course of this appeal, the Veteran submitted a claim seeking a total disability rating based on individual unemployability (TDIU).  The Board must consider entitlement on this basis as part of all increased rating claims if raised by	 the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the RO denied entitlement to TDIU in a February 2010 rating decision, and the Veteran has not appealed this decision.  Moreover, although the disability rating for his eczema was subsequently increased, he has not asserted that he is unemployable due to his skin disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been re-raised. 
In conclusion, based on evidence of record, the Board determines that a compensable rating prior to September 4, 2013, or a rating in excess of 10 percent since that date, is not warranted.  As such, the appeal is denied.

Service Connection

The Veteran has claimed entitlement to service connection for a left knee disorder.  At his hearing before the Board in October 2012, he indicated that he was injured when he was 13 years old, but that it was aggravated by active duty service.  He specifically explained that his leg would swell and that he was placed on a medical profile because of it.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A relationship between a present disability and the disease or injury incurred or aggravated in service may be established through a demonstration of continuity of symptoms for certain specific chronic disorders including degenerative arthritis in the knee. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). Service connection will be presumed for degenerative arthritis if manifest to a compensable degree within one year after discharge from service. 38 C.F.R. §§ 3.307, 3.309 (2013). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

After a review of the evidence, the Board determines that service connection is not warranted for his left knee disorder.  As an initial matter, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111, 1132 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(b) (2013).  Here, despite the fact that the Veteran has asserted that he injured his left knee prior to service, a preexisting injury was not noted upon his entry into active duty, and there is no clear and unmistakable evidence to indicate the existence of this prior injury.  Therefore, for service connection purposes, he is presumed to have been in sound condition when he entered service.  

After his entry into service, the service treatment records do indicate that the Veteran was evaluated in June 1970 for effusion in the left knee, although there was no indication of a causative injury.  As opposed to an actual knee disorder, he was instead diagnosed with Osgood-Schlatter disease, a microfracture to the tibial tubercle resulting from "excessive traction by the patellar tendon."  See The MERCK Manual, Sec. 19, Ch. 288, p. 2915 (19 ed. 2011).  However, when he left this period of active duty, a physical examination in February 1972 did not note any knee abnormalities.

After the Veteran returned to active duty in 1974, he was again evaluated for knee symptoms in October 1975.  On that occasion, he complained of pain and swelling, but denied any recent trauma, and X-rays again indicated Osgood-Schlatter disease.  However, this is the last indication of a knee disorder in service.   
In fact, the post-service evidence does not reflect symptoms related to a knee disorder until February 2001, where he stated that he began experiencing pain in the left knee "about one month ago." He showed a full range of motion upon examination, and the examining physician determined that the Veteran's symptoms were consistent with a sprain of the medial collateral ligament (MCL).  X-rays performed at that time were normal.  The first indication of actual arthritis in the knee was not until May 2002, where the evaluating physician observed that the Veteran's pain was "arthritic in nature," although this was later confirmed via X-rays in December 2002.  

Even if the Board were to presume that the arthritis in the Veteran's left knee was first manifest in February 2001, the Board emphasizes that this first indication of a current knee disorder was not until 21 years after his last period of active duty service.  Moreover, although his last period of service from June 1980 to September 1983 does not constitute active duty for VA purposes due to the nature of his discharge, it is worth noting that no knee complaints were noted during that time.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms. The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements. McClain v. Nicholson, 21 Vet. App. 319, 325 (2007). In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose musculoskeletal knee disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature." See Jandreau, 492 F.3d at 1377, n.4.

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, although the Veteran has stated that he has experienced symptoms since active duty, this was specifically contradicted by his statements to his doctor in February 2001, where he indicated that his symptoms began only one month before.  Moreover, the Board cannot ignore the fact that many years passed before he sought medical attention.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in September 2013.  On that occasion, the Veteran recalled that he had Osgood-Schlatter disease in the left knee while in service, but he denied any other traumatic injury.  Since leaving service, he stated that he underwent arthroscopic surgery to the left knee in 2003, and he now uses a cane to walk.  

Upon examination, the Veteran's left knee exhibited a slightly diminished range of motion with no instability.  Based on this examination, the examiner diagnosed degenerative arthritis with peri-patellar bursitis.  However, the examiner also opined that the Veteran's left knee disorder was not due to the symptoms he experienced in service.  In providing this opinion, the examiner reflected that Osgood-Schlatter disease is a "self limiting disease of adolescents and would not have had any long term consequences after his bone growth was completed."  

The Board finds that the examination was adequate for evaluation purposes. Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In adjudicating this claim, the Board has also considered the statements made by the Veteran relating his left knee disorder to his active service. The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a knee disorder.  See Jandreau, 492 F.3d at 1377, n.4. Because musculoskeletal disorders such as the one here are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's left knee disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

A compensable rating for a general skin rash for the period prior to September 4, 2013, is denied.

A rating in excess of 10 percent for a general skin rash for the period since September 4, 2013, is denied.

Service connection for a left knee disorder is denied.  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


